Citation Nr: 9906390	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In the rating decision on appeal, the veteran's non-service-
connected disabilities are listed as: residuals of cervical 
strain, residuals of low back strain, and status post carpal 
tunnel release.  These non-service-connected are all rated as 
noncompensably disabling.  Service connection is not 
established for any disability.

After review of the clinical records associated with the 
veteran's claims file, the Board is of the opinion that 
further development is warranted as the disability pictures 
presented in private medical and VA examination reports are 
not reconcilable.  

The April 1997 rating decision was based upon the results of 
a March 1997 VA examination of the veteran.  According to the 
report from that examination, physical examination of the 
veteran was completely negative, including for 
musculoskeletal abnormalities.  The examiner diagnosed 
residuals scars from bilateral carpal tunnel surgery with no 
residual weakness found, no residuals of muscle strain from 
prior low back injury, and no abnormality found in the 
cervical spine.

However, in a letter dated in May 1996, a private physician 
summarized his treatment of the veteran over the previous 
several years, reporting that the veteran still manifested a 
positive Phalen's test, more pronounced on the left, and that 
he still complained of weakness in the right hand.  The 
private physician also reported that, with regard to the 
lumbar spine, the veteran was undergoing physical therapy, 
using a TENS unit for four to five hours a day, and wore a 
lumbar support occasionally.  With regard to the thoracic 
spine, the physician reported that the veteran's condition 
had improved.  

With regard to overall functioning, the physician was of the 
opinion that the veteran could participate in work that 
involved sitting with occasional periods of standing or 
stretching.  The physician also stated that the veteran was 
capable of walking short distances of less than 100 feet at 
any one time and that he could stand for approximately one to 
two hours at a time with opportunities for rest.  The 
physician did not believe that the veteran could squat, bend, 
crawl, or climb, and that he was significantly limited with 
respect to lifting (5-10 lbs. frequently and 10-20 lbs. 
occasionally).  With regard to carrying objects, the 
physician felt that the veteran could only frequently carry 
objects weighing five pounds or less.  The veteran was also 
deemed impaired in ability to handle small objects due to 
carpal tunnel syndrome residuals.

Further, in a memo dated in August 1996, the same private 
physician indicated that the veteran was permanently 
unemployable.  

The findings of the private physician and the VA examiner are 
thus in conflict.  Medical evaluation of the veteran should 
be achieved in order to resolve clinical doubt.  In this 
regard, the Board notes that documents sent to the veteran 
have been returned as undeliverable since January 1998.  
Absent any evidence that the veteran took affirmative steps 
to specifically notify the VA of an address change and absent 
evidence that the mailings to the last address given by the 
veteran had been returned as undeliverable, the Board is 
entitled to rely on that address as being the veteran's last 
known address.  Cross v. Brown, 9 Vet.App. 18, 19 (1996).  
Should attempts to contact the veteran continue to meet 
without success, that fact should be documented in the claims 
file, and the case returned to the Board for further 
adjudication based on the evidence of record.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should attempt to verify the 
current address and telephone number of 
the veteran.  The veteran's 
representative should be contacted in 
order to assist in locating the veteran, 
if necessary.  Should the RO be unable to 
locate the veteran after exhausting 
available resources, this fact should be 
documented in the claims file, and an 
appropriate supplemental statement of the 
case issued, followed by the return of 
the case to the Board. 

2.  If the RO is able to locate the 
veteran, the remaining development 
ordered in this remand should be 
accomplished.  The veteran should be 
requested to provide up-to-date 
information concerning his education and 
industrial background.  The RO should 
contact the veteran and request that he 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any disability in recent 
years.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  Health 
care providers contacted should include 
Edward J. Uberti, D.O., of Parkside 
Orthopedic Associates in Youngstown Ohio.  
All records obtained which are not 
currently of record should be associated 
with the claims folder.

3.  Then, after completing the above 
development, the RO should arrange for 
the veteran to undergo the following: 

a.  A VA general medical 
examination to determine the nature 
and extent of all of the veteran's 
current disabilities.  After 
examining the claims folder, the 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting 
from the disability(ies) found to 
be present.  The rationale for all 
opinions expressed should also be 
provided.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.

b.  A comprehensive VA orthopedic 
examination to determine the 
severity the veteran's non-service-
connected bilateral carpal tunnel 
release residuals, and lumbar, 
thoracic, and cervical spine 
impairment.  All indicated studies, 
including, but not limited to, x-
rays and range of motion studies in 
degrees, should be performed, and 
all findings should be set forth in 
detail.  The claims file and a copy 
of this REMAND must be made 
available to the examiner prior to 
the requested examination.  The 
examiner is requested to indicate 
in his/her report that review of 
both the claims folder and the 
information contained in this 
remand was conducted.  After 
examining the claims folder, the 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting 
from the veteran's disabilities.  
The examiner should be specifically 
requested to identify any objective 
evidence of pain, or functional 
loss due to pain associated with 
any lumbar, thoracic, or cervical 
spine disabilities, or carpal 
tunnel release residuals.  All 
neurological impairment from any 
orthopedic disabilities should be 
fully detailed.  The examiner 
should determine whether, and to 
what extent, the veteran's affected 
joints exhibit weakened movement, 
subluxation or lateral instability, 
excess fatigability, and 
incoordination.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion during flare-ups.  If 
this is not feasible, the examiner 
should so state.  The rationale for 
any opinion expressed should be 
fully explained.

4.  Then, the RO should undertake any 
other indicated development, to include 
any further specialized medical 
evaluation for any disabilities either 
specifically mentioned or not previously 
considered for permanent and total 
rating for pension purposes and 
identified through new medical evidence.

5.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the 
examination reports do not adequately 
address the instructions contained in 
this REMAND, the reports should be 
returned to the examiners for corrective 
action.

6.  After undertaking the above-
requested development the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes, to include 
assigning a percentage evaluation for 
each of the veteran's disabilities, 
while giving appropriate consideration 
to the provisions of 38 U.S.C.A. 
§§ 1502(a), 1521 (West 1991) and 38 
C.F.R. §§ 3.321(b)(2), 4.15, and 4.17 
(1998).  In readjudicating this issue, 
the RO should consider DeLuca v. Brown, 
8 Vet.App. 202 (1995).

7.  If entitlement to a permanent and 
total rating for pension purposes is not 
granted to the veteran's satisfaction, 
the veteran should be provided a 
supplemental statement of the case which 
includes the provisions of 38 U.S.C.A. 
§ 1502(a)(1) and all appropriate 
diagnostic codes and a discussion of 
their applicability to the veteran's 
disabilities, as well as a discussion of 
the average person and unemployability 
standards by which a permanent and total 
rating for pensions purposes may be 
assigned.  The veteran should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion as to 
the final outcome warranted.





		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

